Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed November 11, 2019.

3.	Claims 1-14 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed November 11, 2019 has been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (US 2016/0051185) in view of Kim (US 2021/0030241).

As per claim 1, Wisbey teaches a computer-implemented method for leveraging spatial scanning data of a device, the method comprising: 
analyzing data detected by device over a plurality of cycles to identify one or more trends (see Wisbey, [0084]: “The operations of methods 1000 and 1100 create and update a dynamic activity profile that is based on robust tracking of user activity and that may take into account and analyze up-to-date trends and patterns related to user activity. For example, the operations of methods 1000 and 1100 may account for patterns of activity and recovery to simulate learning the capabilities and tendencies of a user”; [0112]: “As more activity information is recorded in the activity archive, method 1100 may involve tracking (e.g., operation 1006), storing/capturing (e.g., operation 1108), and analyzing (e.g., one or more of operations 1108, 1010, 1112, and 1114) developed patterns”; and [0128]: “The fitness cycles, may include, for example, a fatigue cycle, a performance cycle, and a recovery cycle”); 
generating a recommendation for improving an environmental condition based on the identified one or more trends (see Wisbey, [0005]: “the dynamic activity profile may be finely tuned to the user's in flux capabilities and physiology, such that personalized, yet realistic goals and activity recommendations may be provided to the user”; [0084]: “The operations of methods 1000 and 1100 create and update a dynamic activity profile that is based on robust tracking of user activity and that may take into account and analyze up-to-date trends and patterns related to user activity. For example, the operations of methods 1000 and 1100 may account for patterns of activity and recovery to simulate learning the capabilities and tendencies of a user”; and [0112]: “The activity recommendation, in other instances, is based on the user's learned tendencies (e.g., through the dynamic activity profile and/or the activity archive)… As more activity information is recorded in the activity archive, method 1100 may involve tracking (e.g., operation 1006), storing/capturing (e.g., operation 1108), and analyzing (e.g., one or more of operations 1108, 1010, 1112, and 1114) developed patterns and interrelationships between the user's activity and fatigue that allow the user's tendencies to be learned. The activity recommendation may then be based on the user's particular, learned tendencies, and may accordingly be tailored specifically for the user to be personalized, yet realistic”); and 
providing the recommendation to a user (see Wisbey, [0005]: “the dynamic activity profile may be finely tuned to the user's in flux capabilities and physiology, such that personalized, yet realistic goals and activity recommendations may be provided to the user”).
Wisbey does not explicitly teach that the device is a robotic vacuum; detected data is cleanliness data; cycles is cleanliness cycles; and the condition is environmental condition relative to the environment.
Kim teaches a robotic vacuum (see Kim, [0086]: “The robot vacuum cleaner 100 according to the present embodiment includes a pair of rotary mops 80 and moves by rotating the pair of rotary mops 80”); detected cleanliness data (see Kim, [0022]: “The controller transmits information to an alarm to a user terminal when the mop cloth is abnormally attached”); cleanliness cycles (see Kim, [0140]: “The user terminal 3 can set various functions for the corresponding robot cleaner 100, and specifically, it can set a cleaning cycle, a setting of a detection cycle for a mop cloth attachment state, and a method of alarming the confirmed result according to such a cycle”); and environmental condition relative to the environment (see Kim, [0129]: “The controller 150 may be determined whether the rotating mop 80 includes a mop cloth 90, whether the mop cloth 90 is not attached to either of the rotating plates 81 and 82, or whether the mop cloth 90 of the rotating plates 81, 82 is attached out of the correct position according to the sensing signal from the mop detection unit 160. The controller 150 may read the sensing signal from the mop detection unit 160 to determine the state of the mop cloth 90 of the robot cleaner 100 and alarm the user”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey in view of Kim so that the device is a robotic vacuum; detected data is cleanliness data; cycles is cleanliness cycles; and the condition is environmental condition relative to the environment.  One would be motivated to do so because Kim teaches in paragraph [0068]: “Accordingly, the robot cleaners 100 may continually become smarter, and may provide a user experience (UX) that evolves as the robot cleaners 100 are used”.
As per claim 7, which depends on claim 1, Wisbey further teaches wherein the recommendation is sent to a communicatively coupled user device (see Wisbey, [0005]: “the dynamic activity profile may be finely tuned to the user's in flux capabilities and physiology, such that personalized, yet realistic goals and activity recommendations may be provided to the user”).
As per claim 8, which depends on claim 1, Wisbey and Kim further teach wherein the recommendation is displayed on a user interface of the robotic vacuum (see Wisbey, [0007]: “provided via an audio signal transmitted by the apparatus, or provided via a display of a computing device communicatively coupled to the apparatus, for example”; [0039]: “In additional embodiments, computing device 200 itself may collect additional biometric information that is provided for display”; and claim 1 rejection above with respect to a robotic vacuum).
As per claim 9, which depends on claim 1, Wisbey further teaches wherein the recommendation is in the form of one or more selected from the group consisting of a text message, an audio message, an image, and a video recording (see Wisbey, [0007]: “provided via an audio signal transmitted by the apparatus, or provided via a display of a computing device communicatively coupled to the apparatus, for example”).
As per claim 10, which depends on claim 1, Wisbey and Kim further teach wherein generating a recommendation for improving the environmental condition relative to the environment based on the identified one or more cleanliness trends further comprises: correlating the recommendation with one or more preferences within the user profile (see Wisbey, [0077]: “This dynamically updated user activity profile allows system 700, in various embodiments, to provide user-specific recommendations regarding activity, including target goals and the like. Being user-specific and dynamic, the recommendations provided by system 700 may be personalized, so as to push the user to progress, while also being based on the user's actual activity, including up-to-date trends and statistics related thereto, thus being realistically achievable by the user”; [0087]: “The user may also select various preferred or actual activity types, intensities, durations, and may input additional information, for example, information regarding past/current injuries, the user's schedule, training partners, music/media preferences for workouts or other activities, and the like. This type of user information may aid in tailoring the types of activities recommended for the user in accordance with various embodiments of methods 1000 and 1100”; and claim 1 rejection above with respect to environmental condition).
As per claim 11, which depends on claim 1, Wisbey and Kim teach further comprising: analyzing, using machine learning, current cleanliness data to determine a user action in response to receiving the recommendation (see Wisbey, [0077]: “Being user-specific and dynamic, the recommendations provided by system 700 may be personalized, so as to push the user to progress, while also being based on the user's actual activity, including up-to-date trends and statistics related thereto, thus being realistically achievable by the user”; and claim 1 rejection above with respect to cleanliness data).

6.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (US 2016/0051185) and Kim (US 2021/0030241), and still further in view of Gorga (US 2012/0118163).
As per claim 2, which depends on claim 1, although Wisbey and Kim teach determining cleanliness trends, Wisbey and Kim do not explicitly teach further comprising: determining, a plurality of air ducts within the environment contain a predetermined amount of dirt, wherein the recommendation prompts the user to replace an air filter.
Gorga teaches determining, a plurality of air ducts within the environment contain a predetermined amount of dirt, wherein the recommendation prompts the user to replace an air filter (see Gorga, [0044]: “In order to provide the user an indication that the filter (103) is to be replaced prior to system shutdown, a notifier (200) is placed in the filter”; and [0065]: “Thus, the device (200) can effectively be used in a variety of filter media (113) and can provide an indication which is dependent on a relative level of dirt within the filter (103), as opposed to a specific determination of raw air pressure differential”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey and Kim in view of Gorga by implementing determining, a plurality of air ducts within the environment contain a predetermined amount of dirt, wherein the recommendation prompts the user to replace an air filter. One would be motivated to do so because Wisbey teaches personalized recommendations pertaining to a user’s profile (see Wisbey, [0077]: “This dynamically updated user activity profile allows system 700, in various embodiments, to provide user-specific recommendations regarding activity, including target goals and the like. Being user-specific and dynamic, the recommendations provided by system 700 may be personalized, so as to push the user to progress, while also being based on the user's actual activity, including up-to-date trends and statistics related thereto, thus being realistically achievable by the user”).

7.	Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (US 2016/0051185), Kim (US 2021/0030241), and Gorga (US 2012/0118163), and still further in view of Mikkelsen (US 2019/0086286).
As per claim 3, which depends on claim 1, although Wisbey and Kim teach determining cleanliness trends and Gorga further teaches determining, an air duct within the environment contains a predetermined amount of dirt, wherein the recommendation prompts the user to inspect the air duct (see claim 2 rejection above), Wisbey, Kim, and Gorga do not explicitly teach inspecting for a leak.
Mikkelsen teaches inspecting for a leaks (see Mikkelsen, [0049]: “Optionally, the method may comprise a step of determining a leakage rate and/or a change of leakage rate. Such a determined leakage rate and/or change of leakage rate may be communicated wirelessly or via cable to a display for a user, or to a monitoring system. Alternatively or in addition, such a determined leakage rate and/or change of leakage rate may trigger an alarm and/or maintenance request. Thus, optionally, the method may comprise a step of signaling when a rate of detected leakage drops exceeds at least one predetermined limit for taking necessary maintenance action”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey, Kim, and Gorga, in view of Mikkelsen by implementing inspecting for a leaks. One would be motivated to do so because Wisbey teaches personalized recommendations pertaining to a user’s profile (see Wisbey, [0077]: “This dynamically updated user activity profile allows system 700, in various embodiments, to provide user-specific recommendations regarding activity, including target goals and the like. Being user-specific and dynamic, the recommendations provided by system 700 may be personalized, so as to push the user to progress, while also being based on the user's actual activity, including up-to-date trends and statistics related thereto, thus being realistically achievable by the user”).
As per claim 5, which depends on claim 1, although Wisbey and Kim teach further comprising: determining, based on the identified one or more cleanliness trends, a substance within an area in the environment, and Gorga further teaches wherein the recommendation prompts the user to inspect the area within the environment relative to the (see claim 2 rejection above), Wisbey, Kim, and Gorga do not explicitly teach inspecting for a leak
Mikkelsen teaches inspecting for a leaks (see Mikkelsen, [0049]: “Optionally, the method may comprise a step of determining a leakage rate and/or a change of leakage rate. Such a determined leakage rate and/or change of leakage rate may be communicated wirelessly or via cable to a display for a user, or to a monitoring system. Alternatively or in addition, such a determined leakage rate and/or change of leakage rate may trigger an alarm and/or maintenance request. Thus, optionally, the method may comprise a step of signaling when a rate of detected leakage drops exceeds at least one predetermined limit for taking necessary maintenance action”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey, Kim, and Gorga, in view of Mikkelsen by implementing inspecting for a leaks. One would be motivated to do so because Wisbey teaches personalized recommendations pertaining to a user’s profile (see Wisbey, [0077]: “This dynamically updated user activity profile allows system 700, in various embodiments, to provide user-specific recommendations regarding activity, including target goals and the like. Being user-specific and dynamic, the recommendations provided by system 700 may be personalized, so as to push the user to progress, while also being based on the user's actual activity, including up-to-date trends and statistics related thereto, thus being realistically achievable by the user”).

9.	Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (US 2016/0051185) and Kim (US 2021/0030241), and still further in view of Kent et al. (US 2016/0290912).
As per claim 6, which depends on claim 1, although Wisbey and Kim teach determining cleanliness trends, Wisbey and Kim do not explicitly teach further comprising: determining an allergen is present in an area of the environment, wherein the recommendation prompts the user to avoid the area within the environment containing the allergen.
Kent teaches determining an allergen is present in an area of the environment, wherein the recommendation prompts the user to avoid the area within the environment containing the allergen (see Kent, [0004]: “to provide individuals with personalized, prompt and actionable information regarding their exposure to allergens”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey and Kim in view of Kent by implementing determining an allergen is present in an area of the environment, wherein the recommendation prompts the user to avoid the area within the environment containing the allergen. One would be motivated to do so because Wisbey teaches personalized recommendations pertaining to a user’s profile (see Wisbey, [0077]: “This dynamically updated user activity profile allows system 700, in various embodiments, to provide user-specific recommendations regarding activity, including target goals and the like. Being user-specific and dynamic, the recommendations provided by system 700 may be personalized, so as to push the user to progress, while also being based on the user's actual activity, including up-to-date trends and statistics related thereto, thus being realistically achievable by the user”).
 As per claim 14, which depends on claim 1, although Kim further teaches wherein the cleanliness data is generated from one or more sensors disposed on the robotic vacuum (see Kim, [0063]: “Data related to usage may be data acquired in accordance with use of the robot cleaners 100. Data on use history or a sensing signal acquired through a sensor unit 110 may correspond to the data related to usage”), Wisbey and Kim do not explicitly teach wherein the one or more sensors are selected from the group consisting of a liquid sensor, a moisture sensor, a debris sensor, and an air quality sensor.
Kent teaches wherein the one or more sensors are selected from the group consisting of a liquid sensor, a moisture sensor, a debris sensor, and an air quality sensor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey and Kim in view of Kent by implementing wherein the one or more sensors are selected from the group consisting of a liquid sensor, a moisture sensor, a debris sensor, and an air quality sensor. One would be motivated to do so because Kim teaches a robotic device and it is well-known, routine, and conventional for robotic devices to comprise various electronic components such as sensors for plurality of function associated monitoring.

10.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (US 2016/0051185) and Kim (US 2021/0030241), and still further in view of Golden et al. (US 11,010,233).
As per claim 13, which depends on claim 11, Wisbey and Kim does not explicitly teach further comprising: adjusting a threshold for generating the recommendation based on the user action.
Golden teaches adjusting a threshold for generating the recommendation based on the user action (see Golden, col.52, lines 23-26: “In some examples, the threshold may be dynamically set and adjusted by supervised machine learning model 902 as supervised machine learning model 902 is trained over time”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey and Kim in view of Golden by implementing adjusting a threshold for generating the recommendation based on the user action.  One would be motivated to do so because Wisbey teaches in paragraph [0076]: “”the preloaded activity profiles for each particular activity (e.g., sleeping, running, walking, or swimming) may be adjusted over time based on a history of the user’s activity, thereby improving the activity predictive capability of the system”.


Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining, based on the identified one or more cleanliness trends, a wear pattern in one or more textile floor coverings within the environment, wherein the recommendation prompts the user to reposition one or more pieces of furniture relative to the one or more textile floor coverings within the environment” as recited in dependent claim 4.

12.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining the user has improved the environmental condition relative to the environment based on the user action; and discarding cleanliness data collected prior to the user action being performed from consideration for determining one or more subsequent cleanliness trends” as recited in dependent claim 12.


Conclusion
13.	For the reasons above, claims 1-3 and 5-11 and 13-14 have been rejected, claims 4 and 12 have been objected to, and claims 1-14 remain pending.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Won/Primary Examiner, Art Unit 2443